CONSULTING AGREEMENT
 
This Consulting Agreement, dated as of March 6, 2014 (“Agreement”), is by and
between PTC Inc., a Massachusetts corporation having its principal business
address at 140 Kendrick Street, Needham, Massachusetts 02494 (“PTC”), and Marc
Diouane, having a home address at 690 Market Street, Apt. 2204, San Francisco,
California 94104 (“Consultant”).
 
 
ARTICLE 1
SERVICES TO BE PERFORMED BY CONSULTANT
 
1.1           Services.  Consultant is engaged to provide such services to PTC
as PTC may request from time to time with respect to the transition of
Consultant’s duties and responsibilities as Executive Vice President, Global
Services, of PTC, including being available for meetings with PTC personnel as
reasonably requested by PTC.
 
1.2           Oversight.  Consultant will determine the methods and means
Consultant will use to perform the services to be carried out for PTC.
 
ARTICLE 2
COMPENSATION AND EXPENSES
 
2.1           Compensation.  For the services described in Section 1.1 above,
PTC will pay Consultant a fee of $13,334 per month from April 1, 2014 through
October 31, 2014 and of $6,662 for the period November 1, 2014 through
November 15, 2014, such amounts to be paid at the end of each month (and, for
November, at the end of the service period), and PTC will cause all unvested PTC
equity held by Consultant on the date hereof to continue to vest during the term
of this Agreement in accordance with its terms.  PTC will also provide
expatriate tax services to Consultant for calendar year 2014 in accordance with
PTC’s practice.  PTC will reimburse Consultant for his reasonable costs and
expenses incurred in connection with the performance of the services hereunder,
subject to appropriate documentation and compliance with PTC’s expense policies.
 
2.2           Taxes; No Withholding.  Consultant shall have sole responsibility
for payment of all federal, state, local and foreign taxes or contributions
imposed or required under unemployment insurance, social security and income tax
laws and for filing all required tax forms with respect to any amounts paid by
PTC to Consultant hereunder.
 
ARTICLE 3
INDEPENDENT CONTRACTOR STATUS
 
It is the intention of the parties that Consultant be an independent contractor
and not an employee, agent, joint venturer, or partner of PTC.  Nothing in this
Agreement shall be interpreted or construed as creating or establishing the
relationship of employer and employee between PTC and either Consultant or any
employee or agent of Consultant.  Consultant shall retain the right to perform
work for others during the terms of this Agreement, provided such work does not
otherwise violate the provisions of Article 4 of this Agreement.  PTC shall
retain the right to cause work of the same or a different kind to be performed
by its own personnel or other contractors during the term of this Agreement.
 
ARTICLE 4
CONFIDENTIALITY AND INTELLECTUAL PROPERTY RIGHTS
 
4.1           Confidentiality.  Consultant shall maintain in strict confidence,
and shall use and disclose only as authorized by PTC, all information of a
competitively sensitive or proprietary nature that he receives in connection
with the work performed for PTC hereunder.  Consultant agrees that, by its
nature, the services to be performed hereunder, and any information gathered or
compiled in connection therewith, is of a competitively sensitive nature which
must be maintained in the strictest of confidence.  The restrictions set forth
in this Section 4.1 shall not be construed to apply to (1) information generally
available to the public; (2) information released by PTC generally without
restriction; or (3) information independently developed or acquired by
Consultant without reliance in any way on other protected information of
PTC.  Notwithstanding the foregoing restrictions, Consultant may use and
disclose any information (a) to the extent required by an order of any court or
other governmental authority or (b) as necessary for him to protect his interest
in this Agreement, but in each case only after PTC has been so notified in
advance in writing and has had the opportunity, if possible, to obtain
reasonable protection for such information in connection with such disclosure.
 
4.2           Ownership of Work Product.  Consultant hereby assigns to the
Company, for no additional consideration, all of Consultant’s rights, including
copyrights, in all deliverables and other works prepared by Consultant under
this Agreement.  Consultant shall, and shall cause his agents to, promptly sign
and deliver any documents and take any actions that the Company reasonably
requests to establish and perfect the rights assigned to the Company under this
Section 4.2.
 
ARTICLE 5
TERM AND TERMINATION
 
5.1           Term.  This Agreement will remain in full force and effect until
the earlier of (a) November 15, 2014 or (b) the date the Agreement is terminated
in accordance with the provisions of Section 5.2 hereof.
 
5.2           Termination of Agreement.
 
(a)           By Consultant.  Consultant may terminate this Agreement at any
time upon thirty days advance written notice to PTC.
 
(b)           By PTC without Cause.  PTC may terminate this Agreement without
Cause (as defined in Section 5.2(c) below) effective immediately at any time
upon written notice to Consultant.
 
(c)           By PTC for Cause.  PTC may terminate this Agreement for Cause (as
defined below), effective immediately upon written notice to Consultant that, in
the good faith judgment of the Chief Executive Officer of PTC, (1) an event
constituting Cause has occurred, and (2) either Consultant had a reasonable
opportunity to take remedial action but failed or refused to do so, or an
opportunity to take remedial action would not have been meaningful or
appropriate under the circumstances.  “Cause” means (i) Consultant shall have
willfully committed an act of dishonesty or breach of trust, or willfully acted
in a manner which is inimical or injurious to the business or interest of PTC,
(ii) Consultant shall have willfully violated or breached any of the provisions
of this Agreement and such violation or breach resulted in demonstrable injury
to PTC and was not remedied within thirty (30) days of receipt of written notice
of such violation or breach, if remediable, (iii) Consultant’s act or omission
to act has resulted in or was intended to result in gain to or personal
enrichment of Consultant at PTC’s expense, or (iv) Consultant shall have been
convicted of a felony or any crime involving larceny, embezzlement or moral
turpitude.
 
5.3           Effect of Termination.
 
(a)           Services.  Upon termination of this Agreement, Consultant shall be
relieved of performing the services.
 
(b)           Compensation.  If this Agreement is terminated by Consultant
pursuant to Section 5.2(a) or by PTC pursuant to Section 5.2(c), no further
amounts shall be payable hereunder, except for amounts previously earned, all
unvested restricted stock units (RSUs) shall be forfeited, and PTC’s obligation
to provide the expatriate tax services will cease.  If this Agreement is
terminated by PTC pursuant to Section 5.2(b), PTC shall pay all amounts that
have not been paid hereunder to Consultant in a lump sum within two weeks of
such termination, all unvested RSUs that would have vested on or before
November 15, 2014 shall accelerate and vest on the termination date, and PTC
shall be obligated to provide the expatriate tax services for calendar year
2014.
 
5.4           Survival.  In the event of any termination of this Agreement,
Articles 4 and 6 hereof shall survive and continue in effect.
 
ARTICLE 6
GENERAL PROVISIONS
 
6.1           Notices.  Any notices to be given hereunder by either party to the
other shall be delivered to the address set forth in the introductory paragraph
of this Agreement (and in the case of notice to the Company, shall be addressed
to the General Counsel) and may be effected either by personal delivery in
writing or by mail, registered or certified, postage prepaid with return receipt
requested.  Notices delivered personally will be deemed communicated as of
actual receipt.  Mailed notices will be deemed communicated as of two days after
mailing.
 
6.2           Entire Agreement of the Parties; Supersedes All Prior
Agreements.  This Agreement supersedes any and all other agreements, either oral
or written, between the parties hereto with respect to the rendering of services
by Consultant for PTC and contains all the covenants and agreements between the
parties with respect to the rendering of such services in any manner whatsoever.
 
6.3           Partial Invalidity.  If any provision in this agreement is held by
a court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions will nevertheless continue in full force without being
impaired or invalidated in any way.
 
6.4           Parties in Interest.  This Agreement is enforceable only by
Consultant and PTC.  The terms of this Agreement are not a contract or assurance
regarding compensation, continued engagement, or benefit of any kind to
Consultant, or any beneficiary of Consultant, and neither Consultant, nor any
such beneficiary thereof, shall be a third-party beneficiary under or pursuant
to the terms of this Agreement.
 
6.5           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of The Commonwealth of Massachusetts.
 
6.6           Successors.  This Agreement shall inure to the benefit of, and be
binding upon, Consultant and PTC, and their permitted successors and
assigns.  This Agreement, and the rights and obligations hereunder, may not be
assigned, nor may the duties be delegated, by Consultant.  PTC may assign this
Agreement, and the rights and obligations hereunder, and may delegate the
duties, to any entity that controls, is controlled by, or is under common
control with PTC, or to any purchaser or other transferee of all or
substantially all of PTC’s assets or business.
 
 
IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the date and year first above written.
 
CONSULTANT
 
PTC INC.
 
/s/ Marc Diouane
 
By:  /s/ James E. Heppelmann
Marc Diouane
 
Name:  James E. Heppelmann
   
Title:  President & Chief Executive Officer